Citation Nr: 0327165	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  98-17 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
neuropsychiatric disorder.

2.  Entitlement to a rating in excess of 10 percent for post 
pacemaker insertion for sick sinus syndrome with 
hypertension.

3.  Entitlement to a rating in excess of 10 percent for 
chronic sinusitis.

4.  Entitlement to a compensable rating for residuals of 
right inguinal hernia repair.


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1971 to June 1993.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a September 1998 
rating decision by the Reno, Nevada, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In correspondence 
dated in November 1998 the veteran withdrew his request for a 
personal hearing before a member of the Board.

Although the RO adjudicated the issue of entitlement to a 
neuropsychiatric disorder on the merits, the Board is 
required to determine whether new and material evidence has 
been presented when a claim has been previously disallowed 
based upon the same factual basis.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has 
listed the issue on the title page as whether new and 
material evidence has been submitted to reopen the service 
connection claim for a neuropsychiatric disorder.

In March 2003, the Board received as undeliverable 
correspondence sent to the appellant informing him of certain 
provisions of VA law.  VA records show that an updated 
address was apparently provided in August 2003; however, due 
to recent changes in law the Board may not provide the 
veteran such notices directly.

Correspondence dated in January 2001, July 2002, and August 
2002 may be construed as raising increased rating claims for 
wrist, lip, peritoneum, jaw, kidney, scar disorders.  These 
matters are referred to the RO for appropriate action.


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  VAOPGCPREC 11-2000.  A review of the record 
shows the veteran has not been adequately notified of the 
VCAA and how it applies to his present appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV).  Hence, the Board may not provide the 
appellant notice on its own.

In a subsequent decision the Federal Circuit also invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003) (PVA).  It was noted that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
was misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  

The revised VCAA duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  In this case, the record 
reveals the veteran last underwent VA compensation 
examination for the matters at issue in April and May 1999.  
Therefore, the Board finds additional development is required 
prior to appellant review.

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA.  The RO should advise 
him of the evidence necessary to 
substantiate his claims, what the 
evidence now shows, what evidence he is 
to provide, and what evidence VA will 
attempt to obtain.  He should be notified 
that notwithstanding any previous 
notifications, a year is afforded for 
response to VCAA notice.

2.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment he received for the 
disabilities at issue since May 2001.  
The RO should obtain complete copies of 
the medical records (not already in the 
claims folder) from all identified 
sources.

3.  The veteran should be scheduled for 
appropriate VA examinations for opinions 
as to the present nature and severity of 
his service-connected post pacemaker 
insertion for sick sinus syndrome with 
hypertension, chronic sinusitis, and 
residuals of right inguinal hernia 
repair.  The claims folder must be 
available to, and reviewed by, the 
examiners.  The examiners should provide 
a complete rationale for any opinion 
given.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal, with consideration of all 
applicable laws and regulations.  If the 
benefits sought remain denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purposes of this remand are to ensure compliance and to 
assist with the requirements of VCAA in keeping with the 
holding of the Federal Circuit in DAV and PVA, supra.  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


